PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/990949
Filing Date: 29 May 2018
Appellant(s): Jong Chul Park 



__________________
Jinseong Park
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2020 and amended on 01/18/2021.
(0) Amendment History and Clarification
The Appellant, in the amended appeal brief dated 01/18/2021, included claim 37 and brought claim 36 back to its state prior to the final office action dated 05/08/2020. However, the Appellant has not amended the section “IV. Status of Amendments” to reflect the changes present in the amended appeal brief filed 01/18/2021. In other words claims 36 and 37 remain in the state they were originally presented in within the claim set dated 01/30/2020. Therefore, the Examiner notes that, per the claim set submitted by the Appellant dated 01/18/2021, no amendments to these two claims have been made/entered. The Examiner further notes that, as the claim set in the amended appeal brief filed 01/18/2021 reflects the claims set in a state before the final office action, the rejection of claim 37 under 35 USC 112(a) and the rejection of claim 36 under 35 USC 112(b) are still pending without any accompanying Appellant arguments in the appeal brief. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument for Ground of Rejection No. 1 under Item C
  It is argued that when the spacer of Ho is recessed in the manner taught by the combination of Jain and Lee, an upper surface of the gate spacer and an upper surface of an etch stop layer will not be positioned at different heights from a substrate.

Specifically, the Appellant argues that, A) when the gate spacer (i.e. first spacer) and the etch stop layer (i.e. the second spacer) of Ho are modified as the Examiner suggested, the second spacer of Ho will disappear prior to the formation of the conductive via structure and B) there is no teaching in Ho that would suggest when the gate spacer (first spacer) is modified by Jain, the etch stop layer would be maintained. The Examiner does not find the Appellant’s argument persuasive. In support of the Examiner’s position, the Examiner points to the way in which the references are utilized in the rejection. The Ho reference is the primary reference in the rejection. Ho teaches that the first and second spacer are maintained in the final structure. The Jain reference is relied upon for the recessing of the top surface of the first spacer resulting from an expansion of the space above the gate structure. While Jain may additionally teach that the etch stop layer is removed in a later step, the Examiner points out that the Appellants claim 1 is a device claim and not a method claim and that the Examiner merely relies on the resulting structure of the first spacer and space above the gate structure for purposes of obviousness and does not rely upon Jain for modifying the second spacer. The Examiner’s modification of Ho in view of Jain and Lee does not remove the second spacer. Further, nothing in the Jain reference states that the removal of the etch stop layer (i.e. the second spacer) is required for the device to function as desired. Therefore, as the Ho reference maintains the second spacer in the final structure, the Examiner relies on the Jain reference merely for the recessing of the first spacer 
For the above reasons, it is believed that the rejections should be sustained.

(3) Response to Argument for Ground of Rejection No. 2 under Item C
It is argued that the etch stop layer of Ho in the final structure taught by the combination of Jain and Lee cannot be modified with the contact spacer of Li.
A) In the final rejection of claim 1 dated 05/08/2020 the Examiner relied on the teachings in Li of a maintained second spacer which has an upper surface at a different height than an upper surface of a first spacer. The Appellant argues against the Examiner’s combination, specifically that should the etch stop contact layer be of Ho be modified by the contact spacer of Li, the gate spacer of Ho may be damaged and the formation of the opening is not self-aligned to the source/drain regions, in an attempt to overcome the rejection. 
The Examiner does not find the Appellant’s arguments persuasive as the reliance upon Li is based upon Li’s teaching of the presence of the second spacer in the final structure, stated as obvious because it would further electrically isolate the source/drain from the gate structure in the final structure. Li is not relied upon for when the second spacer is introduced in the process of forming the structure nor for having the bottom portion of the second spacer being removed. Further, in the rejection, the Examiner does not seek to replace the second spacer of Ho with the second spacer of Li. Instead, the Examiner merely applies the teaching in Li of maintaining a second spacer in a final structure. As Ho has the second spacer present to protect the first spacer throughout the manufacturing process, using the teachings in Li (maintaining the second spacer 
For the above reasons, it is believed that the rejections should be sustained.

B) In the final rejection of claim 1 dated 05/08/2020 the Examiner relied on the teachings in Li of a maintained second spacer which has an upper surface at a different height than an upper surface of a first spacer. The Appellant argues against the Examiner’s combination, specifically that “to the extent modification simply achieves same function, resulting increased complexity indicates modification is not obvious”, in an attempt to overcome the rejection. 
The Examiner does not find the Appellant’s arguments persuasive as the Appellant seems to mischaracterize the Examiner’s rejection in their argument. The Appellant claims that the Examiner’s rejection replaces the second spacer of Ho with the second spacer of Li to achieve the same function of protecting the first spacer. However, the Examiner’s rejection merely states, based on the teachings in Li, why one having ordinary skill in the art would maintain the second spacer of Ho after the first spacer of Ho was modified by Jain and Lee. In the rejection, the Examiner never mentions or suggests replacing the second spacer of Ho with Li but instead seeks to maintain the second spacer in Ho based upon the teaching in Li, where the rejection explicitly states after reciting what Li teaches “It would have been obvious to one having maintain the second spacer (etch stop layer) of Ho in the final structure taught by the combination of Ho, Jain and Lee (emphasis added) because presence of the second spacer further electrically isolates the source/drain contact from the gate structure (Li Paragraph 0033).” As can be seen from the explicit language of the rejection, the Examiner does not seek to replace the second spacer of Ho with the second spacer of Li but instead applies the teaching in Li of maintaining a second spacer in a structure to further electrically isolate the source/drain from the gate structure. The Examiner is not seeking to further modify the Ho reference to provide an additional benefit but instead is showing why one having ordinary skill in the art would, after modifying the Ho reference with Jain and Li, maintain the second spacer of Ho in the final structure. Lastly, in addition to the Examiner reasserting that the second spacer of Ho is maintained and not replaced by the second spacer of Li, the added complexity to a method of manufacturing a certain feature of the device based upon a secondary reference would not necessarily render the feature nonobvious as the claims are directed to a device and not a method of manufacturing the device. Therefore, the Examiner does not find combining the teachings of Ho with Li to be nonobvious as the Applicant has asserted. 
For the above reasons, it is believed that the rejections should be sustained.

C) In the final rejection of claim 1 dated 05/08/2020 the Examiner relied on the teachings in Li of a maintained second spacer which has an upper surface at a different height than an upper surface of a first spacer. The Appellant argues against the Examiner’s combination of Li with the combined structure of Ho, Jain and Lee, is an exercise in impermissible hindsight, in an attempt to overcome the rejection. 

a) The Li reference does not reintroduce the “disappeared” etch stop layer back into the combined structure of Ho, Jain and Lee. Instead, as discussed above, Jain has no explicit teaching that the etch stop layer of Ho is required to be removed during the recessing of the first gate to accomplish the widening of the space above the first spacer and gate structure. Further, as also discussed above, the Examiner’s rejection does not replace the second spacer of Ho with Li but instead shows why one having ordinary skill in the art would maintain the second spacer, as already disclosed by Ho, when being combined with Jan and Lee. 
b) While the Examiner understands that every rejection requires some kind of bias, the Examiner is unclear how the Appellant can make the assertion that the combination has been gleaned from the Appellant’s specification when all of the motivations for combining the references have come from the references themselves and were not taken from the Appellant’s specification. The motivation for combining with Jain is clearly given as “allows for a capping material to extend over both the gate structure and first spacer such that the first spacer is protected during subsequent etching steps”, the motivation for combining with Lee is clearly given as “a concave shape of an upper surface of the spacer is known to be a result of an over etching during an etching process which removes portions of the spacer” and the motivation for combining with the teaching of Li is “presence of the second spacer further electrically isolates the source/drain contact from the gate structure”. All of the specific citations for the motivations, 
For the above reasons, it is believed that the rejections should be sustained.

(4) Response to Argument for Ground of Rejection Nos. 1 and 2 under Item D
The Examiner notes that the Examiner’s rebuttal to the Appellant’s arguments with respect to claim 1 fully address the Appellant’s arguments with respect to claim 13. Therefore, as the Appellant’s arguments with  respect to claim 13 are fully addressed above with the Examiner’s rebuttal to the arguments regarding claim 1 the Examiner will not repeat the rebuttal in this section but instead refers to the rebuttals written above.

(5) Response to Argument for Ground of Rejection under Item E
In the final rejection of claim 3 dated 05/08/2020 the Examiner relied on the teachings in Jan and Lee in combination with Ho to show why one having ordinary skill in the art would find obvious the feature of a height of the upper surface of the first spacer decreases and then increases in a direction away from the gate electrode. The Appellant argues against the Examiner’s combination, specifically that “modification of Ho with the teaching of Lee changes the principle of operation of forming a gate electrode of Ho”, in an attempt to overcome the rejection. 

While the Examiner admits that the Appellant’s arguments regarding the method disclosed in both Ho and Lee may be factual, the Examiner stresses that claim 3 is directed to a device and not a method and therefore are moot. Specifically, Jain provides the motivation that one having ordinary skill in the art would seek to widen a space above a gate structure because it allows for a capping material to be present above a first spacer and gate structure so that the first spacer is protected during subsequent etching processes and Lee provides motivation for why one having ordinary skill in the art would have a concaved upper surface of the first spacer due to over etching that occurs during the formation of the space over the gate structure. Thus, the reason supplied in the rejection for forming the recess in the first spacer and then for having a concave shape is relevant despite possible differences in the method. Further, the Ho reference etches the gate electrode to form the space above the gate electrode, therefore, it is unclear how additionally etching the gate spacer would further damage the gate electrode. Lastly, the concave shape of the upper surface of the first spacer does not seem to be desired by the Appellant as is stated in Paragraph 0084 of the Appellant’s specification and is a result of the processing of the gate in a similar manner to the teachings in the Lee reference. Therefore, the Examiner does not find combining the teachings of Ho and Lee to be nonobvious as the Applicant has asserted. 
For the above reasons, it is believed that the rejections should be sustained.

(4) Response to Argument for Ground of Rejection under Item F
The Examiner notes that the Examiner’s rebuttal to the Appellant’s arguments with respect to claim 3 fully address the Appellant’s arguments with respect to claim 21. Therefore, as the Appellant’s arguments with  respect to claim 21 are fully addressed above with the   

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Eric Ashbahian/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891                                                                                                                                                                                                        
Conferees:
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891                                                                                                                                                                                                                                                                                                                                                                                                               /DEAN A REICHARD/
Quality Assurance Specialist, Technology Center 2800                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.